DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 depends from itself. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-4, 6, 17, 19, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Der Luhe et al. (US 7865073).
Van Der Luhe discloses in reference to claim:
1.  A liquid dispenser 1, comprising: a tank 17;  an inlet pipe 19 in fluid communications with the tank to supply liquid to the tank;  a heater 3 to warm the tank;  first circuitry 8 to control power supplied to the heater;  a heat sink 2 having a cavity 11 through which the liquid flows before being received at the tank;  and second circuitry 6 electrically connected to the first circuitry to supply power, and coupled to the heat sink 2 to heat-exchange with the liquid flowing in the cavity 11 of the heat sink. 
 
2.  The liquid dispenser of claim 1, wherein a section of the inlet pipe 12 is received in the cavity 11 of the heat sink 2, wherein the heat sink 2 includes: a first plate A having a first surface with a first channel that is shaped to correspond to a first portion of an outer periphery of the section of the inlet pipe;  and a second plate B having a second surface with a second channel that is shaped to correspond to a second portion of the other outer periphery of the section of the inlet pipe, and wherein the first surface of the first plate and the second surface of the second plate are coupled together at 13 such the first channel and the second channel form the cavity 11, and the outer periphery of the section of the inlet pipe 12 is positioned within the first channel and the second channel. 

    PNG
    media_image1.png
    721
    844
    media_image1.png
    Greyscale

3.  The liquid dispenser of claim 2, wherein the inlet pipe 19 includes a first segment D received in the heat sink 2 , a second segment E received in the heat sink, and at least one bend C between the first segment and the second segment such that the liquid in the first segment flows through the heat sink in a first direction and the liquid in the second segment flows through the heat sink in second direction that is opposite to the first direction. 

    PNG
    media_image2.png
    905
    946
    media_image2.png
    Greyscale

4.  The liquid dispenser of claim 1, further comprising an insulator 7 provided between the heat sink and the second circuitry. 
 

6.  The liquid dispenser of claim 1, further comprising a bracket 9 coupled to the heat sink and positioned to cover at least a portion of the second circuitry 6 to fix the second circuitry to the heat sink. 

17.  The liquid dispenser of claim 1, wherein the heat sink is formed of a metal material [aluminum]. 
 
19.  The liquid dispenser of claim 1, further comprising a filter to purify the liquid, wherein the inlet pipe fluidly couples the filter to the tank.  Note the device is disclosed as possibly a coffee machine which is known to have a filter in the path of the heated water to the tank [vessel]. 
 
20.  The liquid dispenser of claim 1, wherein the heat exchange between the second circuitry and the liquid via the heat sink warms the liquid before being received in the tank.


Claim(s) 1, 4, 10-12 , 17, 19, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu (US 6442341).
Wu discloses in reference to claim:
1.  A liquid dispenser 8, comprising: a tank 86;  an inlet pipe 83 in fluid communications with the tank to supply liquid to the tank;  a heater 4 to warm the tank;  first circuitry (power supply) to control power supplied to the heater;  a heat sink 2 having a cavity 3 through which the liquid flows before being received at the tank;  and second circuitry (wires 41) electrically connected to the first circuitry to supply power, and coupled to the heat sink 2 to heat-exchange with the liquid flowing in the cavity 3 of the heat sink. 

4.  The liquid dispenser of claim 1, further comprising an insulator 43 provided between the heat sink 2 and the second circuitry 41. 


 
11.  The liquid dispenser of claim 10, wherein the inner flow path 3 of the heat sink 2 includes a first inner flow path through the heat sink that is connected to the first section 82 of the inlet pipe, and second inner flow path through the heat sink that is connected to the second section 83 of the inlet pipe, and wherein the inlet pipe further includes a third section 51 that connects the first inner flow path and the second inner flow path and is bent such that the liquid flows in a first direction through the first inner flow path and flows in a second direction through the second inner flow path. 
 
12.  The liquid dispenser of claim 11, wherein the first and second inner flow paths 3 are formed by extrusion molding of the heat sink along a lengthwise direction of the heat sink. The Wu invention consists of an aluminum extruded and drawn heating body.
17.  The liquid dispenser of claim 1, wherein the heat sink is formed of a metal material [aluminum]. 
 
19.  The liquid dispenser of claim 1, further comprising a filter 85 to purify the liquid, wherein the inlet pipe fluidly couples the filter to the tank.  
 
20.  The liquid dispenser of claim 1, wherein the heat exchange between the second circuitry and the liquid via the heat sink warms the liquid before being received in the tank.
 
 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed 

  EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 6442341) or Van Der Luhe et al. (US 7865073) in view of Roller et al. (US 4334141).

Wu (US 6442341) or Van Der Luhe et al. (US 7865073) disclose the claimed invention except in reference to claim:
5.  The liquid dispenser of claim 4, wherein the insulator includes alumina or other aluminum oxide.  Roller discloses a similar heating device wherein it is advisable to insulate the heating elements from the heating-plate segments by inserts of electrically insulating material with good heat-conducting 
properties, for example aluminium oxide ceramic.  
	It would have been obvious to one of skill in the art to substitute the aluminium oxide ceramic as taught by Roller for the disclosed insulators of Van Der Luhe or Wu under at least KSR rationales (A,B, C, or D).  
7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Luhe et al. (US 7865073) in view of Bohlender et al. (US 4814584) and/or Prutzman (US 2708086).
	Van Der Luhe discloses the claimed invention except in reference to claim:
7.  The liquid dispenser of claim 6, wherein the bracket includes a synthetic resin material, and wherein the bracket is coupled to the heat sink by at least one of a hook formed in the bracket that is received in a portion of the heat sink or a connector that is inserted through an opening in the bracket and received in the heat sink. 
Bohlender discloses a resilient bracket for forcing intimate contact of a heating device to a tubular member similar to Van Der Luhe, and including a bracket 9 that is coupled to the heat sink 1 by at least one of a hook formed in the bracket that is received in a portion of the heat sink.  
Prutzman discloses the use of a resilient material to promote intimate contact wherein the resilient material is a synthetic resin material.
It would have been obvious to one of skill in the art to modify the device of Van Der Luhe to provide the intimate contact of the heating device by the structure taught by Bohlender using a resilient member of synthetic resin material as taught by Prutzman in order to eliminate the need for a permanent mounting of the heating element as taught by Van Der Luhe. 
Claims 1, 8-9, 10, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (US 10132535) in view of Wu (US 6442341) and/or Jerome (US 6064044).
Klein discloses in reference to claim:
1.  A liquid dispenser for use with a brewing device, comprising:  an inlet pipe 16/18 in fluid communications with the end use to supply liquid to the end use;  a heater 46 ;  first circuitry (temp/pressure sensors 50/48) to control power supplied to the heater;  a heat sink 12 having a cavity  through which the liquid flows before being received at the end use;  and second circuitry (control 102) 
	Klein does not explicitly disclose the end use of a tank for storing heated water, however, as a brewing device is commonly provided with a tank (vessel of brewing device) as the end use as taught by Wu, one of skill would have found it obvious for such a vessel (tank) to be implied by Klein. 
	Klein discloses the claimed invention except in reference to claim:
8.  The liquid dispenser of claim 1, wherein second circuitry includes a bridge diode rectifier and a switch.  Klein discloses Controller 102 may comprise any suitable controller, such as, for example, a suitably configured computer, microprocessor, microcontroller, field-programmable gate array (FPGA), other type of programmable logic device, pluralities of the foregoing, combinations of the foregoing, and/or the like.   
Note that Jerome discloses the use of a bridge diode rectifier and switch for controlling the temperature of a fluid heating system.  One of skill in the art would know that the use of a bridge diode rectifier as taught by Jerome would be included in the “and/or the like” of the disclosure of Klein.  
 
9.  The liquid dispenser of claim 8, wherein the switch is an Insulated Gate Bipolar Transistor (IGBT). 
 	Klein discloses the use of IGBT as switching elements in the control of the device. 




1.  A liquid dispenser 1, comprising: a tank 17;  an inlet pipe 19 in fluid communications with the tank to supply liquid to the tank;  a heater 3 to warm the tank;  first circuitry 8 to control power supplied to the heater;  a heat sink 2 having a cavity 11 through which the liquid flows before being received at the 

10.  The liquid dispenser of claim 1, wherein the cavity 214 forms an inner flow path that contacts the liquid when flowing through the heat sink 232, and wherein the inlet pipe includes a first section 216 that carries the liquid into the inner flow, and a second section 218 that carries the liquid out of the inner flow path and toward the tank. 

14.  The liquid dispenser of claim 10, wherein the heat sink 232 includes: a first frame 224 having a first surface;  and a second frame 212 having an surface facing the first surface of the first frame, the surface of the second frame including a first region that is coupled to the first surface 236 of the first frame, and a second region 222 that is outwardly protruded to form the inner flow path between the surface of the second frame and the first surface of the first frame. 
 
15.  The liquid dispenser of claim 15, wherein the second frame includes an inlet and an outlet communicating with the inner flow path, and wherein the inlet pipe and the second frame are formed of a metal material, the first section of the inlet pipe is welded to the inlet, and the second section of the 
inlet pipe is welded to the outlet. 
	In general the method of making a device, in this case by welding, is not sufficient to distinguish from art showing all but the method of forming the device.   Furthermore, the joining of metal to metal by welding is common knowledge to the artisan and would have been an obvious design choice to join metal piping to the metal heat sink. 


 Allowable Subject Matter
Claims 16, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776. The examiner can normally be reached M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOR S CAMPBELL/Primary Examiner, Art Unit 3761